Exhibit 99.2 B-pack SAS a nd s ubsidiaries Consolidated F inancial S tatements June 30, 2 TABLE OF CONTENTS Page No. Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6- 14 2 B-PACK SAS AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ 747,596 $ 1,359,599 Accounts receivable, net 1,549,064 2,752,127 Prepaid expenses and other current assets 117,389 150,605 Total current assets 2,414,049 4,262,331 Property and equipment, net 53,803 62,538 Capitalized software development costs, net - 14,670 Other assets 265,744 159,065 Deferred tax assets 246,168 398,018 Total assets $ 2,979,764 $ 4,896,622 LIABILITIES AND EQUITY Current liabilities Loan payable $ 24,962 $ 82,045 Accounts payable 259,809 198,223 Accrued payroll and related liabilities 867,744 830,075 Other accrued liabilities 255,432 626,015 Deferred revenue 1,110,192 1,645,291 COFACE liability, current 432,989 160,403 Total current liabilities 2,951,128 3,542,052 COFACE liability, non-current - 313,972 Deferred tax liability 45,081 - Total liabilities 2,996,209 3,856,024 Equity (deficit) B-Pack SAS shareholders' equity (deficit) Common stock, no par value; 2,937 shares authorized; 2,937 shares issued and outstanding, respectively 695,848 695,848 Additional paid-in capital 66,569 66,569 Accumulated other comprehensive loss ) ) Retained earnings (accumulated deficit) ) 22,636 Total B-Pack SAS stockholders' equity (deficit) ) 590,143 Non-controlling interest 446,568 450,455 Total equity (deficit) ) 1,040,598 Total liabilities and equity (deficit) $ 2,979,764 $ 4,896,622 3 B-PACK SAS AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, 2015 June 30, 2014 Revenue Recurring revenues $ 1,166,990 $ 1,525,252 Non-recurring revenues 925,581 1,551,630 2,092,571 3,076,882 Cost of revenues Cost of recurring revenues 378,897 343,203 Cost of non-recurring revenues 539,638 754,585 918,535 1,097,788 Gross profit Recurring gross profit 788,093 1,182,049 Non-recurring gross profit 385,943 797,045 1,174,036 1,979,094 Operating expenses Research and development 998,461 1,120,681 Sales and marketing 632,013 459,855 General and administrative 356,580 447,741 Total operating expenses 1,987,054 2,028,277 Loss from operations ) ) Other income (expense) Interest and other income (expense), net 7,136 ) Lossbefore income tax provision ) ) Income taxes provision (benefit) 178,893 ) Net income / (loss) ) 85,043 Net income (loss) attributed to non-controlling interest ) 57,247 Net income / (loss) attributed to B-pack SAS $ ) $ 27,796 Consolidated Statements of Comprehensive Income (Loss) Net income / (loss) $ ) $ 27,796 Foreign currency translation adjustment, net ) 158,714 Comprehensive income / (loss) $ ) $ 186,510 4 B-PACK SAS AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2015 June 30, 2014 Cash flows from operating activities Net income / (loss) $ ) 30,288 Adjustments to reconcile net income/(loss) to net cash provided by (used in) operating activities Depreciation and amortization 24,287 36,901 Deferred income tax 151,850 ) Loss on sale of property and equipment - ) Changes in operating assets and liabilities Accounts receivable 1,203,063 1,414,913 Prepaid expenses and other current assets 33,216 ) Other assets ) ) Accounts payable 61,586 70,681 Accrued expenses 37,669 ) Other accrued liabilities ) ) Deferred revenue ) ) Net cash provided by / (used in) operating activities ) 992,313 Cash flows from investing activities Purchase of property and equipment 16,295 19,999 Net cash provided by investing activities 16,295 19,999 Cash flows from financing activities Repayment of loan payable ) ) Repayment of COFFACE liability ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) 269,739 Net change in cash and cash equivalents ) 1,218,587 Cash and cash equivalents, beginning of year 1,359,599 334,357 Cash and cash equivalents, end of period $ 747,596 $ Supplemental disclosures of cash flow information Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - 5 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 1. Summary of Significant Accounting Policies Organization and operations B-pack SAS , (the "Company") was founded December 5, 2005, and is a software as a service (“SaaS”) company that offers a suite of cloud-based applications that help companies significantly reduce costs by optimizing, streamlining, and automating complex procurement processes with an integrated, end-to-end platform that facilitates and promotes an environment for responsible spending. B-pack SAS is headquartered in Paris, France, and has the following subsidiaries: B-pack Software, B-pack Services, and B-pack, Inc . B-pack Software is 99.94% owned by B-pack SAS and was incorporated in Paris France. B-pack Software is in charge of the sales and marketing development of Europe. B-pack Services is 63.85% owned by B-pack SAS and was incorporated in Aix-en-Provence, France. The remaining 36.15% is held by minority interest shareholders. B-pack, Inc. is a wholly-owned subsidiary of B-pack SAS. B-pack, Inc. was incorporated in Atlanta, Georgia and primarily operates as a sales office in the U.S. The Company's operations are subject to significant risks and uncertainties, including competitive, financial, developmental, operational, technological, regulatory, and other risks associated with an emerging business. Principles of consolidation and basis of presentation The condensed consolidated financial statements include the accounts of the Company and its subsidiaries in France and the U.S., which are controlled by the Company . All significant intercompany accounts and transactions have been eliminated in consolidation. The condensed consolidated financial statements are stated in U.S. dollars and are prepared under accounting principles generally accepted in the United States of America. Comprehensive income (loss) Comprehensive (loss) income consists of net loss and other comprehensive (loss) income. Other comprehensive (loss) income is comprised of foreign currency translation gains and losses. 6 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 1. Summary of Significant Accounting Policies (continued) Use of estimates The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates, and such differences could affect the consolidated results of operations reported in future periods. Foreign currency translation The functional currency of the Company's subsidiaries in France is Euros and the functional currency of its U.S. subsidiary is U.S. dollars . The condensed consolidated financial statements are presented in U.S. dollars. The assets and liabilities of foreign entities are translated into U.S. dollars at the current exchange rate at the end of each reporting period. Revenues and expenses are translated at the average exchange rate prevailing during the period. Gains and losses resulting from the translation of the foreign subsidiaries' financial statements are reported as other comprehensive income or loss in the accompanying condensed consolidated statements of operations and comprehensive income. Net gains and losses resulting from foreign exchange transactions were included in other income (expense) in the accompanying condensed consolidated statements of operations and comprehensive income. Non-controlling interest The condensed consolidated financial statements include the financial position and results of operations of B-pack Services in which the Company owns approximately64%, but maintains a controlling interest. A summary of B-pack Services is as follows as of and for the year ended June 30, 2015 and 2014: June 30, 2015 December 31, 2014 Total assets $ 2,600,605 $ 2,636,549 Total liabilities $ 1,411,070 $ 1,474,681 Six Months Ended June 30, 2015 June 30, 2014 Income before income taxes $ 226,935 $ 158,359 Fair value measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date in a principal or most advantageous market. A fair value hierarchy with three tiers has been established to prioritize the inputs to valuation techniques used to measure fair value. The hierarchy requires entities to maximize the use of observable assets and minimize the use of unobservable assets. 7 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 1. Summary of Significant Accounting Policies (continued) R evenue recognition The Company generates revenue from two types of arrangements, SaaS and perpetual software licenses. SaaS arrangements generally provide for the implementation services and subscription services providing access to hosted software functionalities. The subscription service is generally committed for periods of one to three years and is billed on a periodic basis. Periodic billing begins on a "go-live" date. Implementation services include functional analysis, basic configuration and parameterization, advanced configuration, development of interfaces, advanced configuration, data migration and consulting. Under the perpetual license model, the customer is delivered a specific instance of a standard B-pack license, which it may host on its own premise, on third party hardware or B-pack hardware. Recurring revenues consist of subscription license sales and maintenance revenue. Non-recurring revenues are comprised of revenues from implementation services and perpetual license revenue. Revenues are recognized when all of the following conditions are met: ● There is persuasive evidence of an arrangement; ● Delivery has occurred; ● The amount of fees to be paid by the customer is fixed or determinable; and ● Collectability of the fee is reasonably assured. The Company enters into arrangements with multiple-deliverables that generally include subscription, support and implementation services. The Company accounts for subscriptions and implementation services revenue as separate units of accounting and allocates revenue to each deliverable in a multiple-element arrangement based on the selling price hierarchy. Subscription services have standalone value as such services are often sold separately, primarily through renewals. The Company's implementation services have standalone value because similar services are sold separately by other vendors and are generally not required to be performed in order for the customer to utilize the application services. Since vendor-specific objective evidence ("VSOE") of selling price and third-party evidence of selling price are not available for the Company's subscription or professional services, the Company uses best estimated selling prices ("BESP"). The BESP for each deliverable is determined primarily by considering the weighted average sales price as well as other factors, including, but not limited to, gross margin objectives and pricing practices. Revenue allocated to subscription is recognized ratably over the subscription term, commencing once the customer goes live. Revenue allocated to support and implementationservices is recognized as services are delivered. 8 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 1. Summary of Significant Accounting Policies (continued) R evenue recognition (continued) For multiple-element arrangements comprised of perpetual licenses and related services, the Company allocates a portion of the total arrangement consideration to the undelivered elements, primarily support agreements and professional services, usingVSOE of fair value for the undelivered elements. VSOE of fair value of the undelivered elements is based on the price customers pay when the element is sold separately. If the Company cannot objectively determine the VSOE of the fair value of any undelivered software element, revenue is deferred until all elements are delivered and services have been performed, or until fair value can objectively be determined for any remaining undelivered elements. In arrangements for which services are the only undelivered element, the Company recognizes revenues for software upon delivery and maintenance ratably over the maintenance term. Deferred revenue consists of billings or payments received in advance of revenue recognition and are recognized as the revenue recognition criteria are met. Cost of revenues Cost of revenue primarily consists of costs to provide professional and implementation services, training, maintenance, technical support to the customer and hosting related costs. Cash and cash equivalents The Company considers all highly liquid investments with original maturities of 90 days or less at the time of purchase to be cash equivalents . Accounts receivable and allowance for doubtful accounts Accounts receivable are comprised of billed and unbilled receivables arising from recognized or deferred revenues. The Company's receivables are unsecured. The Company evaluates the collectability of its accounts receivable based on known collection risks and historical experience. As of June 30, 2015 and 2014, management established allowance for doubtful accounts of $36,268 and $131,906, respectively . Property and equipment Property and equipment are recorded at cost and depreciated using the straight-line method over the respective estimated useful lives of the assets ranging from 3 to 5 years. Leasehold improvements are amortized over the shorter of the respective lease terms or the estimated useful lives of the leasehold improvements. Improvements are capitalized while repairs and maintenance are charged to expense in the period incurred. When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are recognized . 9 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 1. Summary of Significant Accounting Policies (continued) Impairment of long-lived assets Long-lived assets, such as property and equipment and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Such events or circumstances include, but are not limited to, significant underperformance relative to historical or projected future operating results and significant changes in the manner of use of the acquired assets or the strategy for the Company's overall business. Recoverability of assets to be held and used is measured by a comparison of the carrying value of the asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds its fair value. Concentrations of credit risk The Company maintains demand deposits with financial institutions deemed by management to be financially sound based upon established rating systems and, at times, such investments may be in excess of federally insured limits. The Company's customer base is primarily composed of businesses inFrance . The Company performs ongoing credit evaluations of its customers, and it generally requires customers to prepay for time-based licenses . For the six months ended June 30, 2015 and 2014, one customer accounted for 13% of total revenue. No customer accounted for more than 10% of the Company's accounts receivable balance as of June 30, 2015 and December 31, 2014 . Software development costs The Company expenses the development cost of software intended for sale as incurred, until technological feasibility is attained. With respect to the Company's software development process, technological feasibility is established upon completion of a working model. Software development costs incurred subsequent to the establishment of technological feasibility through the period of general market availability of the products are capitalized. As of June 30, 2015, the Company has fully depreciated the capitalized software development costs. Amortization expense was $14,670 and $25,334, during the six months ended June 30, 2015 and 2014, respectively. Advertising costs The Company expenses advertising costs as incurred. The Company incurred $23,597 and $0 of advertising expenses during the six months ended June 30, 2015 and 2014, respectively . 10 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 1. Summary of Significant Accounting Policies (continued) Income taxes The Company accounts for income taxes under the asset and liability approach. Deferred income taxes reflect the impact of temporary differences between assets and liabilities recognized for financial reporting purposes and amounts recognized for income tax reporting purposes, net operating loss carryforwards and other tax credits measured by applying currently enacted tax laws. Valuation allowances are provided when necessary to reduce deferred tax assets to an amount that is more likely than not to be realized. 2 . Property and Equipment Property and equipment consists of the following as of June 30, 2015 and December 31, 2014: June 30, 2015 December 31, 2014 Office and computer equipment $ 105,273 $ Software Leasehold improvements Furniture 188,391 Less: accumulated depreciation ) ) Property and equipment, net $ 53,803 $ Depreciation and amortization expense during the six months ended June 30, 2015 and 2014 was $24,287 and $36,901, respectively. 3. Borrowing A rrangements COFACE In 2010, the Company signed a stated guaranteed insurance contract with the insurance company COFACE in order to protect the Company against the financial risks of its commercial development in the U.S. COFACE financed a significant part of expenses related to the commercial development in the U.S. Thus, over the period of four years, the Company received a total of $634,776. The Company is required to make repayments totaling 14% of U.S. revenues until $634,776 is reached. During six months ended June 30, 2015, the Company repaid $41,386, which represents 14% of U.S. revenues from January 1, 2015 through June 30, 2015. As of June 30, 2015, $432,989 remains outstanding. 11 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 3. Borrowing A rrangements (continued) Loan payable In 2010 and 2011, the Company received a non-interest bearing loan from a public investment bank in the amount of approximately $330,000 for financing of the development project. As of June 30, 2015 the outstanding balance of this loan is $24,962, which will be fully repaid by September 30, 2015. 4 . Retirement Benefit Plan B-pack SAS and French subsidiaries have obligation to pay retirement indemnities to its employees in France as a one-time payment upon retirement. The current value of this obligation was estimated to be $172,381 as of June 30, 2015 and is included in accrued payroll and related liabilities on the Company's condensed consolidated balance sheet. 5. Commitments and Contingencies Leasing arrangements The Company has entered into non-cancelable operating leases for SCI DONNAPIERRE for Aix-en-Provence and PREVIMMO for Paris that expire at various dates through 2017. The Company also entered into an operation lease agreement for an office space in Atlanta, Georgia, expiring in August 2016. Rent under the agreements is expensed to operations on a straight-line basis over the terms of the leases. The Company also has two auto leases in France expiring in 2017. Future minimum lease payments under these leases at June 30, 2015, are as follows: $ $ Rent expense for all operating leases was $87,509 and $73,749 for the six months ended June 30, 2015 and 2014, respectively. Litigation On March 3, 2015, a minority shareholder filed a claim against B-pack SAS and B-pack Services in the Commercial Court of Nanterre, France, for copyright infringement. The Company denies the allegation and intends to continue vigorously asserting its position. No provision has been recorded in the condensed consolidated financial statements as of June 30, 2015 as management does not believe the liability is probable or estimable. 12 B-PACK SAS AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements Unaudited 6 . Common Stock As of June 30, 2015, the Company had 2,937 shares of common stock issued and outstanding. The holders of common stock have a right to vote and be represented in general meetings. 7 .Related Party Transactions License contract In 2014, the Company paid royalties of $55,382 to the Company's founder and shareholder. Under the license contract signed in 2006 and amended in January 2014, the Company is required to pay royalties in the amount of 5% on license revenue and 2% on SaaS subscription fees. Lease c ontract B-pack SAS and B-pack Services rent their offices from SCI Donapierre, the company controlled by two of the Company
